           Case 2:14-cv-02234-TLN-DMC Document 289 Filed 12/06/19 Page 1 of 5


 1   Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
 2   bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
 3   yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
 4   dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
 5   Los Angeles, California 90071
     (213) 262-9333
 6   Dhillon Law Group Inc.
     Harmeet K. Dhillon (SBN 207873)
 7   harmeet@dhillonlaw.com
     Nitoj Singh (SBN 265005)
 8   nsingh@dhillonlaw.com
     177 Post Street, Suite 700
 9   San Francisco, CA 94108
     (415) 433-1700
10
     Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.
11

12
                                   UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14
     SHARIDAN STILES, an individual, STILES 4              Case No.: 2:14-cv-02234-MCE-CMK
15   U, INC., a California corporation

16                  Plaintiffs,
                                                           Plaintiffs Sharidan Stiles and Stiles 4 U,
     vs.                                                   Inc.’s Notice of Request to Seal Documents
17                                                         in Support of Plaintiffs’ Motion to Compel
     WALMART INC., and AMERICAN                            Additional Depositions and/or for Leave
18                                                         to Take Depositions in Excess of 10
     INTERNATIONAL INDUSTRIES,
19                                                         Hon. Morrison C. England, Jr.
                    Defendants.
                                                           U.S. Magistrate Judge Dennis M. Cota
20
                                                           Hearing date:
21                                                         Courtroom: 304
                                                           Time:
22

23          Pursuant to the Court’s Stipulated Protective Order and Local Rule 141, Plaintiffs Sharidan

24   Stiles and Stiles 4 U, Inc. (“Plaintiffs”), by and through their undersigned counsel, hereby file their

25   Notice of Request to Seal Documents designated as Confidential Material by Defendants Walmart

26                                                     1

27
           Case 2:14-cv-02234-TLN-DMC Document 289 Filed 12/06/19 Page 2 of 5


 1   Inc. (“Walmart”) and American International Industries (“AI” and together, “Defendants”) (the

 2   “Request”). The Request seeks to seal Exhibits 2-3 and 5-16 (the “Exhibits”) to the concurrently

 3   filed Motion to Compel Depositions and/or Motion for Leave to Take Depositions in Excess of 10
 4   (the “Motion”). Additionally, pursuant to Local Rule 140(b), the Request seeks to redact any
 5   citations, quotations, or other references to such Confidential Material within the Motion.
 6
             Pursuant to Local Rule 141, documents may be sealed only by written order of the Court.
 7
     See L.R. 141(a). Ordinarily, a party seeking to seal a document must “describe generally the
 8
     documents sought to be sealed, the basis for sealing, the manner in which the Request to Seal
 9
     Documents, proposed order, and documents were served on all other parties.” L.R. 141(b)
10
     (internal quotations omitted). In this case, the provisions of Local Rule 141(b) have been modified
11
     as stipulated by the parties (the “Stipulated Protective Order”). See ECF No. 178 (Order Granting
12
     Stipulated Protective Order).
13
             Under the Court’s Stipulated Protective Order, in this case, “[i]f a party files papers that
14
     include Confidential Material of another party, the filing party shall file a request to seal indicating
15
     that another party has designated the Confidential Material for protection . . . .” ECF No. 178 ¶
16
     14. However, the requesting party is not required to set forth “‘the basis for sealing,’ ‘the statutory
17
     or other authority for sealing, the requested duration, [and] the identity, by name or category, of
18
     persons to be permitted access to the documents’”—which it would ordinarily be required to do
19

20   under Local Rule 141(b). See id. Rather, under the Court’s Stipulated Protective Order, because

21   the Confidential Material at issue is material designated as confidential by Defendants, Defendants

22   must “respond to the request to seal within three (3) days setting forth the reasons such material

23   should remained sealed. See id. Accordingly, Plaintiffs will not set forth the basis for sealing

24

25

26                                                      2

27
          Case 2:14-cv-02234-TLN-DMC Document 289 Filed 12/06/19 Page 3 of 5


 1   these documents, and Defendants, pursuant to the Protective Order, shall within three (3) days

 2   respond to this Request.

 3          Plaintiffs seek to seal the following Exhibits which Defendants have designated as
 4   Confidential Material:
 5          (1)    Exhibit 2 – October 9, 2014 email from Melanie Patrick to Sheri Davis and Keslyn
 6
     Wells regarding accessory modular changes for brow items (AII-00001273).
 7
            (2)    Exhibit 3 – July 16, 2013 email chain involving Melanie Jones, Melanie Patrick,
 8
     Robin Foshee, Keslyn Wells, and Leah Zelten regarding line review forms and store traiting.
 9
            (3)    Exhibit 5 – February 24, 2011 email from Delight Slotemaker de Bruine to Reuben
10
     Driggers, Andrea Tsantis, Elie Ryzman, Mark Moesta, Balisa Sherman, and Dan McArthur
11
     regarding the sourcing of Salon Perfect skinny razors (AII-00000624).
12
            (4)    Exhibit 6 – September 18-20, 2012 email chain involving Andrea Tsantis, Reuben
13
     Driggers, Ed Mancia, Jose Santillan, Terri Cooper, and Jared Stanford regarding the design and
14
     marketing of a micro brow razor (AII_00000849).
15
            (5)    Exhibit 7 – February 13-March 15, 2013 email chain involving Nicole Frazier,
16
     Wayne Jiang, Reuben Driggers, Steve Miles, Albertina Flores, and Jessie Parra regarding the
17
     delivery of samples of a micro razor (AII-00001053).
18
            (6)    Exhibit 8 – March 7-13, 2012 email chain involving Moolee Bunnag, Reuben
19

20   Driggers, Andrea Tsantis, Tami Clark, Heather Johnson, and “Julie” regarding planograms for

21   razors (AII-00000217).

22          (7)    Exhibit 9 – April 5-6, 2012 email chain involving Andrea Tsantis, Balisa Sherman,

23   Sheri Davis, Reuben Driggers, Tami Clark, Elie Ryzman, and Dan McArthur regarding pricing for

24   micro razors (AII_00000272).

25

26                                                  3

27
          Case 2:14-cv-02234-TLN-DMC Document 289 Filed 12/06/19 Page 4 of 5


 1          (8)    Exhibit 10 – Email from Sheri Davis to Balisa Sherman, Angela Vanslyke, and

 2   Dan McArthur regarding price analysis for brow trim and shape razors (AII-00001949).

 3          (9)    Exhibit 11 – February 18, 2011 email from Delight Slotemaker de Bruine to Elie
 4   Ryzman, Mark Moesta, Clark Tami, Reuben Driggers, Andrea Tsantis, Balisa Sherman, Dan
 5   McArthur, Cheryl McArthur, Lisa Steinkamp, Terri Cooper, and Zvi Ryzman regarding Salon
 6
     Perfect meeting with Esther Gifford (AII-00000619).
 7
            (10)   Exhibit 12 – July 23-31, 2014 email chain between Nicole Frazier and Terri Cooper
 8
     regarding shipment of micro razors to Walmart (AII-00002768).
 9
            (11)   Exhibit 13 – July 28-3-, 2014 email chain involving Reuben Driggers, Sheri Davis,
10
     Terri Cooper, and Charlie Loveless regarding the Stiles Razor (AII-00001590).
11
            (12)   Exhibit 14 – January 7-8, 2013 email chain involving William Ko, Reuben
12
     Driggers, Steve Miles, Nicole Frazier, Sheri Davis, Balisa Sherman, Elie Ryzman, Tami Clark,
13
     Andrea Tsantis, Ofelia Chitay, and Terri Cooper regarding status of micro brow razor
14
     manufacturing (AII-00002752).
15
            (13)   Exhibit 15 – October 8, 2008 email from Cheryl Chapman to Heather Ronchettor,
16
     Jason Harris, and Matthew Williamson regarding retailers for Stiles Razor (WM-STILES-
17
     0004538).
18
            (14)   Exhibit 16 – November 16, 2009 email from Heather Ronchetto to Cheryl
19

20   Chapman regarding not giving Stiles more stores (WM-STILES-0002185).

21          (15)   Motion at p. 3 – description of Exhibits 11-14

22          (16)   Motion at p. 4 – description of Exhibits 5-11.

23          (17)   Motion at p. 5 – description of Exhibits 2, 3, 15-16.

24

25

26                                                   4

27
          Case 2:14-cv-02234-TLN-DMC Document 289 Filed 12/06/19 Page 5 of 5


 1          Pursuant to Local Rule 141(b), the Request, proposed order, and Exhibits will be emailed

 2   to the “Proposed Orders” email box of the Honorable Dennis M. Cota. Plaintiffs will also serve

 3   Defendants’ counsel with a copy of the Notice, Request, Proposed Order, and Exhibits via

 4   electronic mail. Plaintiffs are also willing to undertake such other notice as this Court deems
 5   reasonable and appropriate.
 6          Plaintiffs respectfully ask that their Request to Seal Exhibits 2-3 and 5-16, and Redact
 7   Plaintiffs’ Motion be granted.
 8
     Dated: December 6, 2019                              Respectfully submitted,
 9
                                                  Pierce Bainbridge Beck Price &
10                                                Hecht LLP

11                                                   By: /s/ Brian J. Dunne
                                                         Brian J. Dunne (SBN 275689)
12                                                       bdunne@piercebainbridge.com
                                                         Yavar Bathaee (SBN 282388)
13                                                       yavar@piercebainbridge.com
                                                         David Hecht (pro hac vice)
14                                                       dhecht@piercebainbridge.com
                                                         355 South Grand Avenue, 44th Floor
15                                                       Los Angeles, California 90071
                                                         (213) 262-9333
16
                                                  Dhillon Law Group Inc.
17
                                                          Harmeet K. Dhillon (SBN 207873)
18                                                        harmeet@dhillonlaw.com
                                                          Nitoj Singh (SBN 265005)
19
                                                          nsingh@dhillonlaw.com
20                                                        177 Post Street, Suite 700
                                                          San Francisco, CA 94108
21                                                        (415) 433-1700

22                                                Attorneys for Plaintiffs Sharidan Stiles
                                                  and Stiles 4 U, Inc.
23

24

25

26                                                   5

27
